DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 4, 8-13, 15-16, 18-22, 28-30, and 59 are pending and are currently examined.

Claim objections
Claims 8 and 9 are objected to because of the following informalities:  the correct designation for sequences is SEQ ID NO:. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-13, 15, 16, 18, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO 2014173289- cited by Applicant).

Thus, claims 1, 4, 10-13, 15, 16, 18, 28, and 29 are anticipated by Guo et al.

Claims 1, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourlay et al. (WO 2016100914- cited by Applicant).
The reference teaches a method of treating an autoimmune and/or inflammatory disease in a mammal in need thereof, comprising administering a therapeutically effective amount of a BTK inhibitor in combination with a noncorticosteroidal immunosuppressive or anti-inflammatory agent, wherein the autoimmune and/ or inflammatory disease is chosen from neoplastic diseases(for palliative management of leukemias and lymphomas in adults and acute leukemia of childhood), and the noncorticosteroidal immunosuppressive or anti-inflammatory agent is anti-CD20 
Thus, claims 1, 4, 10, and 11 are anticipated by Gourlay et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10-13, 15, 16, 18-22 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. (WO 2016087994- Hamdy ‘994- cited by Applicant) in view of over Li Na et al. (BGB-3111 is a novel and highly selective Bruton's tyrosine kinase (BTK) inhibitor. Cancer Research, Vol. 75, Supp. 1, Abstract Number: 2597. 106th Annual Meeting of the American Association for Cancer Research, AACR 2015. Philadelphia, PA, United States. 18 Apr 2015-22 Apr 2015) and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (retrieved from www.MedChemExpress.com on 08/17/2021).
The claims are drawn to a method of delay of progression or treatment of cancer in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of an anti-CD20 antibody. The anti-CD20 antibody is selected from rituximab, ibritumomab tiuxetan, tositumonmab, ofatumumab or obinutuzumab. The cancer is hematologic cancer, a relapsed or refractory hematologic cancer (a leukemia, a lymphoma, a myeloma, a non-Hodgkin's lymphoma (NHL), a Hodgkin's lymphoma (HL), or a B-cell cancer (CLL, SLL, FL, MCL, MZL, WM, HCL, BL, DLBCL, or Multiple myeloma). The cancer may also be bladder cancer, breast cancer, colon cancer, 
Hamdy et al. teaches therapeutic methods of using a BTK inhibitor to treat solid tumor cancers by modulation of the tumor microenvironment, including macrophages, monocytes, mast cells, helper T cells, cytotoxic T cells, regulatory T cells, natural killer cells, myeloid-derived suppressor cells, regulatory B cells, neutrophils, dendritic cells, and fibroblasts. The reference claims a method of treating a cancer in a human, comprising the step of administering a therapeutically effective dose of a BTK inhibitor, and further comprising the step of administering a therapeutically effective dose of an anti-CD20 antibody (rituximab, antibodies rituximab, obinutuzumab, ofatumumab, veltuzumab, tositumomab, and ibritumomab) ([0374]), wherein the cancer is a B cell hematological malignancy (chronic lymphocytic leukemia (CLL), small lymphocytic leukemia (SLL), non-Hodgkin's lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), follicular lymphoma (FL), mantle cell lymphoma (MCL), Hodgkin's lymphoma, B cell acute lymphoblastic leukemia (B-ALL), Burkitt's lymphoma, Waldenstrom's macroglobulinemia (WM), Burkitt's lymphoma, multiple myeloma, or myelofibrosis. or a solid tumor cancer bladder cancer, non-small cell lung cancer, cervical cancer, anal cancer, pancreatic cancer, squamous cell carcinoma including head and neck cancer, renal cell carcinoma, melanoma, ovarian cancer, small cell lung cancer, glioblastoma, glioma, gastrointestinal stromal tumor, breast cancer, lung cancer, colorectal cancer, thyroid cancer, bone sarcoma, stomach cancer, oral cavity cancer, oropharyngeal cancer, gastric cancer, kidney cancer, liver cancer, prostate cancer, colorectal cancer, esophageal cancer, testicular cancer, gynecological cancer, thyroid cancer, colon cancer, primary central nervous system 

Li Na et al. disclose that BTK, an essential component of the BCR pathway, has emerged as novel target in the treatment of B-cell malignancies. Although Ibrutinib, the first-in-class irreversible inhibitor of BTK, showed promising clinical activity, recent study revealed that ibrutinib could antagonize rituximab induced antigen-dependent cell-mediated cytotoxicity (ADCC) by inhibiting ITK kinase activity, suggesting the potential limitations in its clinical application. BGB-3111 is a novel, highly selective, second generation BTK inhibitor, used in hematological cancers. In several MCL and DLBCL cell lines, BGB-3111 inhibited BCR aggregation-triggered BTK autophosphorylation, blocked downstream PLC-γ2 signaling, and potently inhibited cell proliferation. In comparison with ibrutinib, BGB-3111 showed much more restricted off-target activities against a panel of kinases, including ITK. While ibrutinib significantly inhibited rituximab-induced NK cell IFN-γ secretion and in vitro cytotoxicity on mantle cell lymphoma cells, BGB-3111 was at least 10-fold weaker than ibrutinib in inhibiting rituximab induced ADCC, consistent with its weak ITK inhibition activity. In mouse BTK occupancy assays, treatment with BGB-3111 resulted in a dose-dependent BTK occupancy and showed about 3-fold more potency than ibrutinib in target organs, including PBMC and spleen. BGB-3111 induced 
The compound BGB-3111 of Li Na et al. reference has the structure of the instant Application’s compound, as can be determined from the data sheet from MedChemExpress. Also, the data sheet has as reference the Li Na et al. document, thus acknowledging the identity of the compounds.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have substituted the ibrutinib in the method of Hamdy et al. with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitors and would have .
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. (WO 2016024228- Hamdy ’228) in view of over Li Na et al. (BGB-3111 is a novel and highly selective Bruton's tyrosine kinase (BTK) inhibitor. Cancer Research, Vol. 75, Supp. 1, Abstract Number: 2597. 106th Annual Meeting of the American Association for Cancer Research, AACR 2015. Philadelphia, PA, United States. 18 Apr 2015-22 Apr 2015) and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (retrieved from www.MedChemExpress.com on 08/17/2021).
The claims are drawn to a method of delay of progression or treatment of cancer in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of an anti-PD1 antibody which may be nivolumab.
Hamdy ‘228 disclosed that combinations of a BTK inhibitor ibrutinib, and a PD-1 inhibitor (e.g. an anti-PD-1antibody) are effective and synergistic in the treatment of any of several types of cancers such as solid tumor cancers by suppression of the supportive solid tumor microenvironment ([00012]). One of the antibodies used is nivolumab a fully human IgG4 antibody blocking the PD-1 receptor ([00791]).
The Hamdy ‘228 reference does not teach using zanubrutinib (the compound of the instant Application.

It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have substituted the ibrutinib in the method of Hamdy ‘228 with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitor and would have similar effects. Moreover, a skilled artisan would have been strongly motivated to perform the method of treatment with zanubrutinib since the compound showed superior qualities and better results in vitro and in vivo, when compared with the old compound, ibrutinib.

Claims 8, 9, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. (WO 2016024228- Hamdy ’228) in view of over Li Na et al. (BGB-3111 is a novel and highly selective Bruton's tyrosine kinase (BTK) inhibitor. Cancer Research, Vol. 75, Supp. 1, Abstract Number: 2597. 106th Annual Meeting of the American Association for Cancer Research, AACR 2015. Philadelphia, PA, United States. 18 Apr 2015-22 Apr 2015) and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (retrieved from www.MedChemExpress.com on 08/17/2021) and in further view of Kang Li et al. (U.S. Pat. No. 8,735,553). 
The claims add the limitation that the anti-PD1 antibody has the heavy chain variable region (VH) amino acid sequence of SEO ID NO: 24, a light chain variable region (VL) amino acid sequence of SEO ID NO: 26, and an IgG4 constant domain amino acid sequence of SEO ID NO: 88. The antibody is administered 

Kang et al. teach the humanized mouse monoclonal antibody (hu317-4B6) which has  the heavy chain variable region (VH) amino acid sequence of SEO ID NO: 24, a light chain variable region (VL) amino acid sequence of SEO ID NO: 26 (table 4, claims 22-25). The antibody may also have an antibody IgG4 heavy chain effector or constant domain comprising SEQ ID NO: 88 (claims 31-34).  The antibody was used in a method of treatment of cancer (claim 35). The dosage was 10mg/kg every 10 days.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have substituted the ibrutinib in the method of Hamdy ‘228 with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitor and would have similar effects. Moreover, a skilled artisan would have been strongly motivated to perform the method of treatment with zanubrutinib since the compound showed superior qualities and better results in vitro and in vivo, when compared with the old compound, ibrutinib. Further, a skilled artisan would have had a choice of anti- PD1 antibodies offered by Kang et al. which used the antibodies for treating cancer. With regard to the exact administration regimen, Kang et al. already used 10mg/kg, which is within the range instantly claimed and a person of ordinary skill in the art is entitled to optimization of ranges regarding the dosing to achieve best results.

Conclusion
No claim are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647